DETAILED ACTION
 Status of Claims
In the response filed May 12, 2022, Applicant amended claims 1-8, 11-18, and 20.  Claims 1-20 are pending in the current application.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant asserts that the claimed invention improvements to computer-related technology by processing data streams in real-time and  allows for generating incentives for the user that are relevant to the most recent information of the customer and determined to be more likely to be used by the customer.  Examiner respectfully disagrees. The claimed invention is directed to a method and system that ranks and generates incentive information for an identified consumer based on a propensity score, which is a method of commercial interactions including contracts, advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. Further, Applicant asserts that the claimed invention is analogous to DDR. Examiner respectfully disagrees. In DDR, the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. No idea similar to those previously found by the courts to be abstract had been identified in the claim.  In this case, sending incentives based on user historical data is not an idea that is rooted in computer technology.  Overall, the claimed invention is directed to marketing and commercial behavior. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 11 (representative of independent claims 1 and 20) recite:
	determining incentive programs relevant to the end user from a plurality of available incentive programs by applying a set of rules correlating the data with the available incentive programs; 
	calculating, based on the historical data, a propensity score of the end user indicating a probability of the end user to utilize an incentive; 
	ranking the correlated data incentive programs relevant to the end user based on the propensity score; 
	generating an incentive for the end user based on the ranking of the incentive programs

The identified limitations recite a method and system that ranks and generates incentive information for an identified consumer based on a propensity score, which is a method of commercial interactions including contracts, advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a memory configured to store operations; and 
one or more processing devices configured to process the operations
receiving, from a data repository, one or more raw data streams of real time data in response to a query requesting predetermined real-time data associated with the end user; 
processing the data from the one or more data streams by performing a data transformation;
retrieving, from the data repository, historical data associated with the end user by querying the data repository using an identity of the end user determined based on the one or more raw data streams, wherein the historical data comprises data captured within a predetermined time window prior to a capture time of data in the one or more raw data streams; 
sending a notification to an end user device, the notification including one or more incentives based on the correlated data ranking the generated incentive to the end user device. 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving consumer data and sending an incentive based on the consumer data. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving consumer data and sending an incentive based on the consumer data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10 and 12-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 11: processors to execute receiving consumer data and sending an incentive based on the consumer data; MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-10 and 12-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spivack et al. (US 2014/0258198 A1), SYSTEM AND METHOD FOR REVEALING CORRELATIONS BETWEEN DATA STREAMS.
Spivak discloses receiving and processing data streams based on real-time online activities to target or recommend promotional item placement. Spivak discloses analyzing messages (streams) that have been reposted in the past (historical data).
Spivak does not disclose “calculating, based on the historical data, a propensity score of the end user indicating a probability of the end user to utilize an incentive; ranking the correlated data incentive programs relevant to the end user based on the propensity score.”  The scoring engine determines the relevance of content or message reposts, matching message content against interest profile, content source frequency, or influence.  Spivack does not disclose 1) a propensity score based on historical data that indicated a probability of the end user using the incentive and 2) ranking incentive programs based on said propensity score. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621